Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Auerbach,U.S. Patent # 5,070,127 in view of Ouchiyama et al., U.S. Patent Application Publication No. 2014/034215.
	Predicated on a determination that original claim 21 contained patentable subject matter, amended claims 13-24 have been cancelled and replaced with claims 25-30.  Claim 25 discloses a method of making a polyphenylene sulfide resin composition with all of the limitations of original claims 1, 17, 20, and 21 recited therein.  Claims 28-30, instead of being directed to the corresponding composition, disclose molded articles comprising the composition materials formulated together by the method.  That is to say, they are a form of product-by-process claim.  As Applicant is likely aware, "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
	The specific outcome achieved by adhering to the limitations of the process is that the aromatic vinyl block copolymer (B) represents a discontinuous/island phase in the polyphenylene sulfide host 
	IF the only way of obtaining this mixed condition of PPS and copolymer was by ensuring that at least 80% of the latter component was added through the side port, than the article claims would necessarily be patentable too.  However, Applicants own data is illustrative that 80-98% of the copolymer need not be introduced into the side port in order for a dispersion of nano-sized copolymer particles in the PPS to be realized.  See Examples 1, 2, and 13 where 50% or more of the aromatic vinyl block copolymer is added into the main port yet the water pressure resistance strength is comparable to, or better than, that of the other inventive exemplifications.
Allowable Subject Matter
	Claims 25-27 are allowable.  A search of the prior art for the general concept of preparing polymer dispersions comprising a discontinuous phase made up of (polymer) nanoparticles yielded disclosures that were contradictory of one another with some implying that the size of the particles in the dispersed phase is reduced with more residence time, i.e. when the discontinuous phase material is added to the main hopper at the same time as the polymer.  Others seemed to indicate that a more 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 


February 3, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765